DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/11/2020 complies with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
The amendment filed on 11/12/2020 has been entered. Applicant’s amendment to the claims has overcome the informality objections. 
Claim status
	Claims 1 – 17 remain pending
	Claim 1 is amended
In view of the amendment filed on 11/12/2020, Applicant’s arguments are found non-persuasive. See the response to arguments section for a discussion of Applicant’s arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1 – 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shibata (JPH09315110A, with English machine translation), in view of Morikawa (JPH02179508A, with English machine translation).
Regarding claim 1 and claim 9, Shibata discloses a  pneumatic tire comprising: 
a first circumferential groove (see left side 4 in Shibata’s Fig. 1), extending in a circumferential direction of the pneumatic tire; 
5 in Shibata’s Fig. 1), extending in the circumferential direction of the pneumatic tire; 
a third circumferential groove (see right side 5 in Shibata’s Fig. 1), extending in the circumferential direction of the pneumatic tire; and
a fourth circumferential groove (see right side 4 in Shibata’s Fig. 1), extending in the circumferential direction of the pneumatic tire, 
the first, second, third, and fourth circumferential grooves defining first (right side 6), second (right side 7), third (8), fourth (left side 7), and fifth (left side 6) ribs, 
each of the ribs including lateral grooves (1, 2, 3) and lateral sipes (S1 – S5).	However, Shibata is silent to, wherein the lateral grooves of the first rib each having chamfers on an upper side at an intersection with the first circumferential groove said structure on his disclosure being chamfers. Although Shibata’s Figure 1 discloses structures on the lateral grooves of the first rib (6), Shibata is silent to the structures being “chamfers.”
	In the same field of endeavor of pneumatic tires, Morikawa discloses pneumatic tire which reduces noise and rolling resistance from a new time to an initial stage of wear and which has improved steering stability and uneven wear resistance (see translation “Industrial Application”). Morikawa’s discloses that the tread surface 1 is provided with a main groove 2 in a tire circumferential direction and a sub groove 3 in a tire width direction, wherein a block 4 and a rib 5 are formed, further disclosing that at block 4, the edge 6 is chamfered (see Morikawa’s FIG. 2), and states this chamfering could take place substantially over the entire circumference of the block 4, as shown on Fig. 1 (p. 2, lines 21 – 21). 
Morikawa discloses that it is preferably that the chamfered is both block and rib, but chamfered at least relative to the block, and that the block to be chamfered may be at least 50% of the blocks present on the tread 1 (p. 3, lines 6 – 8). Morikawa discloses that in order to improve the uneven wear resistance and steering stability at cornering, it is preferable to chamfer all of the blocks existing on the shoulder portion of the tread 1 (p. 3, lines 8 – 10). 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claim invention, to have modify Shibata’s pneumatic tire, so that the lateral grooves of the first rib each have chamfers on an upper side at an intersection with the first circumferential groove, since Morikawa teaches that  providing such chamfered portion on all of the blocks of the tread, provides uneven wear resistance and steering stability at cornering improvement (p. 2, lines 16 – 22; p. 3, lines 6 – 10, Fig. 1).
As to the amended limitation, “the lateral sipes of the third rib each having crimped portions both where the sipes intersect the second groove and where the sipes intersect the third groove.” The Examiner respectfully points out that Shibata’s S5 are sipes of the third rib (3) each having crimped portions (see Shibata’s Fig. 1, [0014]) both where the sipes intersect the second groove (5) and where the sipes intersect the third groove (5) – see the portion of Shibata’s Fig. 1 below where sipes S5 have a bent portion where the each sipe opens to the main groove):

    PNG
    media_image1.png
    207
    216
    media_image1.png
    Greyscale

Therefore, the newly added limitation to claim 1 fails to overcome the prior art of Shibata.

Regarding claim 2, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 1. However, fail to specifically disclose, wherein the lateral grooves of the second rib, each have lower second chamfers on a lower side at an intersection with the first circumferential groove, the lower side of the second rib being circumferentially opposite the upper side of the first rib (see the annotated copy of a portion of Shibata’s Figure 1 above).
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the second rib each have lower second chamfers on a lower side at an intersection with the first circumferential groove, the lower side of the second rib being circumferentially opposite the upper side of the first rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block, as shown in Fig. 1 (p. 2, lines 21 – 22).

Regarding claim 3, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 2. However, fail to specifically disclose, wherein, the lateral grooves of the second rib each have upper second chamfers on an upper side at an intersection with the second circumferential groove, the upper side of the second rib being circumferentially opposite the lower side of the second rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that , the lateral grooves of the second rib each have upper second chamfers on an upper side at an intersection with the second circumferential groove, the upper side of the second rib being circumferentially opposite the lower side of the second rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib), as shown in Fig. 1 (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 4, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 3, wherein, the lateral grooves (see Shibata’s element 3) of the third rib (8). However, Shibata/Morikawa fails to specifically disclose that each have upper third chamfers on an upper side at an intersection with the second circumferential groove, the upper side of the third rib being circumferentially equivalent to the upper side of the second rib. 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so upper third chamfers on an upper side at an intersection with the second -2-circumferential groove, the upper side of the third rib being circumferentially equivalent to the upper side of the second rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 5, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 4. However, fails to specifically disclose, wherein the lateral grooves of the third rib each have lower third chamfers on a lower side at an intersection with the third circumferential groove, the lower side of the third rib being circumferentially opposite the upper side of the third rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the third rib each have lower third chamfers on a lower side at an intersection with the third circumferential groove, the lower side of the third rib being circumferentially opposite the upper side of the third rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 6, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 5. However, fails to specifically disclose, wherein the lateral grooves of the fourth 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the fourth rib each have lower fourth chamfers on a lower side at an intersection with the third circumferential groove, the lower side of the fourth rib being circumferentially equivalent to the lower side of the third rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 7, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 6. However, fails to specifically disclose, wherein the lateral grooves of the fourth rib each have upper fourth chamfers on an upper side at an intersection with the fourth circumferential groove, the upper side of the fourth rib being circumferentially opposite the lower side of the fourth rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the fourth rib each have upper fourth chamfers on an upper side at an intersection with the fourth circumferential groove, the upper side of the fourth rib being circumferentially opposite the lower side of the fourth rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of 

Regarding claim 8, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 7. However, fails to specifically disclose, wherein the lateral grooves of the fifth rib each have lower fifth chamfers on a lower side at an intersection with the fourth circumferential groove, the lower side of the fifth rib being circumferentially opposite the upper side of the fourth rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the fifth rib each have lower fifth chamfers on a lower side at an intersection with the fourth circumferential groove, the lower side of the fifth rib being circumferentially opposite the upper side of the fourth rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 10, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9. However, fail to specifically disclose, wherein the lateral grooves of the second rib, each have lower second chamfers on a lower side at an intersection with the first circumferential groove, the lower side of the second rib being circumferentially opposite the upper side of the first rib (see the annotated copy of a portion of Shibata’s Figure 1 above). 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the second rib each have lower second chamfers on a lower side at an intersection with the first circumferential groove, the lower side of the second rib being circumferentially opposite the upper side of the first rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block, as shown in Fig. 1 (p. 2, lines 21 – 22).

Regarding claim 11, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9. However, fail to specifically disclose, wherein, the lateral grooves of the second rib each have upper second chamfers on an upper side at an intersection with the second circumferential groove, the upper side of the second rib being circumferentially opposite the lower side of the second rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that , the lateral grooves of the second rib each have upper second chamfers on an upper side at an intersection with the second circumferential groove, the upper side of the second rib being circumferentially opposite the lower side of the second rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib), as shown in Fig. 1 (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 12, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9, wherein, the lateral grooves (see Shibata’s element 3) of the third rib (8). However, Shibata/Morikawa fails to specifically disclose that each have upper third chamfers on an upper side at an intersection with the second circumferential groove, the upper side of the third rib being circumferentially equivalent to the upper side of the second rib. 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the third rib each have upper third chamfers on an upper side at an intersection with the second -2-circumferential groove, the upper side of the third rib being circumferentially equivalent to the upper side of the second rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 13, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9. However, fails to specifically disclose, wherein the lateral grooves of the third rib each have lower third chamfers on a lower side at an intersection with the third circumferential groove, the lower side of the third rib being circumferentially opposite the upper side of the third rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the third rib each have lower third chamfers on a lower side at since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 14, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9. However, fails to specifically disclose, wherein the lateral grooves of the fourth rib each have lower fourth chamfers on a lower side at an intersection with the third circumferential groove, the lower side of the fourth rib being circumferentially equivalent to the lower side of the third rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the fourth rib each have lower fourth chamfers on a lower side at an intersection with the third circumferential groove, the lower side of the fourth rib being circumferentially equivalent to the lower side of the third rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 15, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9. However, fails to specifically disclose, wherein the lateral grooves of the fourth rib each have upper fourth chamfers on an upper side at an intersection with the fourth 
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the fourth rib each have upper fourth chamfers on an upper side at an intersection with the fourth circumferential groove, the upper side of the fourth rib being circumferentially opposite the lower side of the fourth rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) (p. 2, lines 21 – 22), and that the block to be chamfered may be over 50% of the blocks (or ribs) present on the tread (p. 3, lines 6 – 8).

Regarding claim 16, Shibata/Morikawa discloses the pneumatic tire as set forth in claim 9. However, fails to specifically disclose, wherein the lateral grooves of the fifth rib each have lower fifth chamfers on a lower side at an intersection with the fourth circumferential groove, the lower side of the fifth rib being circumferentially opposite the upper side of the fourth rib.
It would have been obvious to a person having ordinary skill in the art, at the time of filing the claimed invention, to have modify Shibata/Morikawa pneumatic tire so that the lateral grooves of the fifth rib each have lower fifth chamfers on a lower side at an intersection with the fourth circumferential groove, the lower side of the fifth rib being circumferentially opposite the upper side of the fourth rib, since Morikawa teaches  that chamfering could take place substantially over the entire circumference of the block (rib) 

Regarding claim 17, Shibata/Morikawa discloses the tread as set forth in claim 9, wherein each of the lateral sipes (see Shibata’s elements S2) of both the first (right side 6) and fifth (left side 6) ribs are blind sipes (see Shibata’s Fig. 1).


Response to Arguments
Applicant’s arguments, see pages 8 – 9 of Applicant’s Remarks, filed 11/12/2020, with respect to the rejection(s) of claim(s) 1 – 17 under 35 USC § 103 have been fully considered but they are not persuasive. 
In response to applicant's argument, “As discussed with earlier similar issues in this case, in FIG. 1 of Shibata, the "triangular" items may appear similar to Applicants' drawings of crimped portions, but Shibata provides no textual description or images other than FIG. 1 of these "triangular" items, leaving one of ordinary skill in the art to only guess at what configuration the "triangular" items really represent,” see Applicant’s Remarks page 8, 2nd para. The Examiner respectfully points out that the grounds of rejection does not rely on "triangular" items for the claimed "crimped portions." The sipes S5 of Shibata have crimped portions (see bent portions of sipes S5 in Fig. 1 and 2). The chamfered portions are taught by Morikawa, which discloses providing chamfers on all block edges of the tread (p. 2, lines 16 – 22; p. 3, lines 6 – 10; p. 4, line 15; Fig. 1). 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDGAREDMANUEL TROCHE whose telephone number is (571)272-9766.  The examiner can normally be reached on M-F 7:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/EDGAREDMANUEL TROCHE/Examiner, Art Unit 1744                                                                                                                                                                                                        




/ROBERT C DYE/Primary Examiner, Art Unit 1749